UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4064


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICKY BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00366-JAB-1)


Submitted:    July 10, 2009                 Decided:   July 20, 2009


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.     Terry Michael Meinecke, Assistant
United   States  Attorney,   Greensboro, North   Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ricky Brown pled guilty pursuant to a written plea

agreement to distribution of cocaine base in violation of 21

U.S.C.   §     841(a)(1)        &    (b)(1)(A)            (2006).       The    district          court

imposed the statutory mandatory minimum sentence of 120 months’

imprisonment.         Brown timely appealed.

               Counsel         filed       a     brief          pursuant      to      Anders        v.

California, 386 U.S. 738 (1967), noting no meritorious issues

for   appeal       but    challenging            the       constitutionality          of     § 841,

contending the sentencing disparity between powder cocaine and

crack offenses violated Brown’s right to equal protection and

bears no rational relationship to any lawful government purpose.

Brown    has    not      filed       a    pro     se      supplemental        brief,       and     the

Government      declined        to       file    a       brief.     Finding      no   reversible

error, we affirm.

               Brown’s       challenge           to       the     constitutionality         of      21

U.S.C. § 841 (2006) lacks merit.                          This court has repeatedly held

that the sentencing disparity between cocaine powder and crack

offenses       does      not    violate          either         equal    protection         or     due

process,     and      that     § 841       has       a    rational      basis.        See    United

States v. Burgos, 94 F.3d 849, 876-77 (4th Cir. 1996); United

States v. Fisher, 58 F.3d 96, 99-100 (4th Cir. 1995); United

States v. Thomas, 900 F.2d 37, 39 (4th Cir. 1990).                                 Furthermore,

the 2007 amendments to the Sentencing Guidelines have no effect

                                                     2
on    the    constitutionality       or        applicability          of   the     statutory

mandatory minimum sentences for crack offenses.                               Kimbrough v.

United States, 128 S. Ct. 558, 573 (2007).

               In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                     We

therefore      affirm     the    district       court’s       judgment.          This    court

requires that counsel inform Brown, in writing, of the right to

petition     the   Supreme       Court    of       the    United     States      for   further

review.      If Brown requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move      in    this      court        for        leave      to    withdraw       from

representation.         Counsel’s motion must state that a copy thereof

was served on Brown.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately             presented    in   the     materials

before      the   court   and     argument         would     not     aid   the    decisional

process.

                                                                                       AFFIRMED




                                               3